Citation Nr: 1745923	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  13-04 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to a service-connected right calf disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to November 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  The appeal was remanded by the Board to the Agency of Original Jurisdiction (AOJ) in April 2015 and January 2017.  In May, July and August 2017 the Veteran's representative submitted waivers of the Veteran's right to have his case remanded to the AOJ and requested that the Board consider any new evidence and proceed with the adjudication of the Veteran's appeal.


FINDING OF FACT

A chronic back disability was not manifested in service, and the preponderance of the evidence is against finding that any such disability is related to the Veteran's service or causally related to or aggravated by his service-connected right calf disability.


CONCLUSION OF LAW

Service connection for a back disability, including as secondary to service-connected right calf disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the Veteran's record and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

Legal Criteria, Factual Background and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be evidence of a current claimed disability, incurrence or aggravation of a disease or injury in service, and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Where a condition noted during service is not shown to be chronic or where the diagnosis of chronicity may legitimately be questioned, a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Id.

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Laypersons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that his current back disability is directly related to his military service in that, as part of his military occupational specialty in helicopter repair, see DD 214, he worked long hours which involved heavy lifting and "being in strange positions to work on helicopter[s] such as being inside the tail boom and laying across the hydr[o]lic deck to access components."  See February 2013 Substantive Appeal.  The Veteran also contends that while deployed on active duty, he "spent over two years...wearing heavy body armor and gear," and participated in "12 mile ruck marches in full battle rattle."  See id.  The Veteran further contends that because he often took high doses of pain killers during active duty for his right calf disability, such medications may have prevented him from fully realizing any back pain while on active duty.  See id.  The Veteran has noted that he complained to VA medical providers about back pain less than three years after his separation from active duty, and that his back pain has continued since that time.  See id.

The Veteran also contends that his current back disability is related to his service-connected right calf disability.  His right calf disability, including the surgery performed on the right calf, reportedly caused an altered gait, which caused or aggravated his back disability.  See April 2011 claim.  He contends further that a staph infection (during active duty service) in his right leg may have caused his current back disability.  See February 2013 Substantive Appeal.
His service records include a June 1999 medical examination at enlistment, which shows a normal spine on clinical evaluation; and on the accompanied medical history report the Veteran reported he did not have recurrent back pain.  A March 2001 medical examination (flight physical) report also shows the Veteran had a normal spine on clinical evaluation, and on the accompanied medical history report there were no complaints regarding the back; the Veteran noted he was in good health.  In an August 2006 post-deployment health assessment (deployment from October 2005 to September 2006) the Veteran noted that he had no back pain at the time of the assessment, nor had he developed back pain anytime during his deployment.

In May 2007 the Veteran was seen for emergency services at an Army hospital due to vomiting, weakness, dizziness, shortness of breath, headache and numbness in his left hand and forearm.  In reporting his past medical history, he indicated he had not had a back injury.  In an August 2007 medical assessment report (approximately 3 months prior to service separation), the Veteran had post-surgical pain in his right calf that limited his ability to work in his primary military specialty or required geographic or assignment limitations.  He also indicated in the report that he had not suffered from any injury or illness while on active duty for which he did not seek medical care.  In an August 2007 medical history report completed for the Medical Board, the Veteran noted that he did not have or had ever had recurrent back pain or any back problem.  In addition, in that report, he provided a detailed description of a history of medical problems he had experienced; there was no mention of back problems.  

Moreover, in August 2007 the Veteran underwent a VA compensation retirement/"ETS" examination.  He reported his occupation was helicopter mechanic.  He reported complaints of right leg pain and a tender surgical scar of the right calf.  On musculoskeletal examination, all joints had full range of motion.  Muscle strength was 5/5 for all extremities.  There was no pain, weakness, fatigue or incoordination following repetitive motion.  There was no palpable swelling, joint effusion or tenderness noted.  There were no findings regarding his back.  

A February 2009 VA primary care note reveals the Veteran reported that his current illness began approximately 21/2 weeks prior when he started to notice he had severe left flank and lower back pain.  The pain was so bad he did not go to work.  There was no diagnosis rendered regarding the back at that time.  X-rays dated in May 2009 show a mild X-shaped thoracolumbar scoliosis.  The impression was "No acute findings."  

In a May 2010 VA endocrine diseases, miscellaneous examination, the Veteran reported he had been in the Army as a helicopter crew chief.  At the time of the examination, he was employed as an armored guard on a "car guard".  He reported that after lifting 20 to 60 coin boxes his leg bothers him.  His legs were aggravated with driving greater than 60 minutes, standing greater than 60 to 120 minutes and sitting greater than 60 minutes.  There was no mention of any back discomfort.  

A January 2011 VA primary care note reveals the Veteran reported he would often carry and transport boxes for his previous job; he quit that job partly because the lifting involved affected his back.  X-rays of lumbar spine taken January 2011 were normal.  A January 2011 MRI [magnetic resonance imaging] of the lumbar spine was essentially unremarkable.  It was noted, however, that there may be minimal disc bulging at L4-5 and L5-S1.  There was no proof of facet arthropathy.  

A March 2011 VA chiropractic record shows that the Veteran's lumbosacral x-rays indicate he may have a touch of sclerosis at the right lumbosacral junction which could indicate early facet arthropathy.  The assessment was intersegmental dysfunction/subluxation lumbar spine, myofascitis right lumbar musculature.  The chiropractor noted that the Veteran apparently responded positively to the ultrasound therapy, but continued to have lower back pain.  In an April 2011 VA chiropractic record the Veteran reported low back pain.  He noted that his right leg surgery worked well for the leg pain but he wondered if it was contributing to his back pain.  The assessment was intersegmental dysfunction/subluxation, lumbar spine, myofascitis right lumbar musculature.  It was noted by the chiropractor that the Veteran continued to have right lower back and hip pain and sciatica complaints.  The Veteran had a mildly altered gait with right foot external rotation and longer stride, which presumably could be a result of his calf surgery, and could possibly contribute to or aggravate his back pain complaint.

In April 2011 the Veteran was seen at a VA outpatient clinic with complaints of marked back pain.  The diagnosis, in pertinent part was, worsening low back pain.  Workup of the Veteran's back pain included a negative bone scan in May 2011.  A May 2011 chiropractic note shows the Veteran reported having a flare-up of lower back pain.  The assessment was intersegmental dysfunction/subluxation lumbar spine.  Chronic facet irritation was suspected.  

On June 2011 VA joints examination, the Veteran reported he had additional surgery (resected vascular malformation) in May 2010.  Within two weeks after the surgery, his calf felt pretty good, but he started developing low back and right hip pain.  He stated that before his surgery he did not have back pain, but after surgery he started to have back pain even though his calf was getting better.  The diagnosis was subjective complaint of low back pain with normal examination.  The Veteran further stated that he could not work because of severe pain in his back and hip.  The examiner opined that the Veteran had a subjective complaint of back pain, with a negative radiographic workup and normal examination including range of motion.  The examiner could not find any etiology or specific back condition to account for the pain.  The examiner determined it was less likely that the Veteran has a back condition related to residuals of his post surgery hemangioma of the right calf.     

In November 2011 the Veteran was admitted in Sacred Heart Hospital for a fluoroscopically guided bilateral S2 transforaminal epidural steroid administration procedure.  The Veteran reported he had previously undergone surgery where a tumor had been removed, but has had back pain subsequent to surgery, and two tours of duty in Iraq.  The diagnoses were degenerative joint and disc disease of the lumbosacral spine and lumbosacral spondylosis.  In December 2011 the Veteran present at the emergency department via ambulance for an evaluation of right hip pain after being thrown from an ATV [all-terrain vehicle].  The ATV flipped and he was separated from the vehicle.  He denied neck or back pain, but did have pain in his right flank and chest.  On examination of the low back he exhibited "no tenderness and no bony tenderness."  In March 2012 the Veteran underwent a fluoroscopically guided percutaneous radiofrequency lesioning, lumbosacral medial branches left side levels L5-S1 and S2-S3 and the right L5-S1 facet joint, and corresponding dorsal root ganglia and select nerve roots with the medial branches.  The diagnoses were lumbosacral spondylosis and degenerative joint and disk disease of the lumbosacral spine.  

In a January 2012 statement from the Veteran's private primary care physician, Dr. J.B.W., it was noted that the Veteran is an Iraq War Veteran who suffers from debilitating back pain.  Dr. J.B.W. noted that in evaluating the Veteran's MRIs, EMGs, and specialty care from neurology and from physical and rehabilitation medicine, the likely cause of this pain is facet arthropathy.  Facet arthropathy is a condition that is not uncommon due to the Veteran carrying packs and Kevlar jackets equal or greater than his weight.  The arthritis does not show up on imaging early on but its presentation is classic, stiffness in the morning, relief when leaning forward, limited capacity to lift heavy objects or lift lighter objects multiple times.  Dr. J.B.W. noted that given the Veteran's history and the workup he has had, there is no doubt that he developed facet arthropathy while in service and should be awarded benefits and compensation related to the condition.  Moreover, the Veteran developed an altered gait due to his service-connected leg injury.  

On April 2012 VA back conditions examination, the Veteran reported he had been unemployed due to back problems, hands and leg/hip pain.  He reported that he was in the Army for 7 years and discharged in 2007.  After service separation, he worked in security at a department store, then for a concrete construction company, and also as a mechanic and then employed as security at a casino.  He stated the onset of back pain was after he had surgery on his right calf two years prior.  Imaging studies of the thoracolumbar spine show no arthritis.  The diagnosis was low back pain, diagnosed in 2010.  The examiner opined that it is less likely as not that the Veteran developed a low back condition related to wearing Kevlar vests or otherwise during his period of service.  The rationale for the opinion was that he had no history of treatment for back pain in service and no injury.  The onset of low back pain symptoms in 2010 were not reported in medical records until January 2011.  A VA physician made the diagnosis of facet arthropathy without the benefit of x-ray findings.  X-rays and MRI of the lumbosacral spine in January 2011 were normal.  He did not development signs of low back pain until after his last surgery for removal of a vascular hemangioma of the right calf in May 2010, and that was not related to his low back issues.  He had normal lumbosacral spine films (January 2011) four years after his period of service.

In an April 2012 VA medical opinion (by the examiner who conducted the back conditions examination) the examiner noted (regarding direct service connection) that the Veteran's physician claimed that his facet arthropathy, lumbosacral spondylosis, and degenerative joint and disc disease of the lumbosacral spine were incurred in or caused by carrying Kevlar during active duty from June 2000 to November 2007.  There were no reports of back pain in service.  A diagnosis of facet arthropathy is not supported by radiographic findings.  The Veteran had evidence of mild loss of sensation on the right lateral lower leg and foot, which is secondary to his gastrocnemius muscle during surgery, and the sural nerve is a purely sensory nerve, and not involved with motor activity.  The examiner opined that it is less likely as not, as there was no history of injury to his back, or treatment of low back pain noted in his service treatment records.  The onset of his back pain did not occur until about July 2010.

With regard to secondary service connection, the examiner noted that the Veteran claims that his low back disability was proximately due to or the result of his altered gait from the service-connected right calf hemangioma removal.  The examiner opined it is less likely as not that the low back condition as diagnosed is aggravated by an abnormal gait.  The rationale for the opinion is that service treatment records do not report that the Veteran had an abnormal gait.  On August 2007 a separation examination notes biopsy of the right calf in 2003, tumor excision of the right calf hemangioma versus lipoma in 2003, and scar tissue revision 2005.  A post deployment note showed a muscle ache after 2004 and September 2007 medical board showed recurrent hemangioma with right leg pain with multiple excisional surgeries and that the Veteran was "boarded" out of the service.  Separation examination in August 2007 definitely noted that the Veteran had a normal gait with no use of ambulatory aids.  Examination in July 2011 reveals normal gait.

Further the Veteran contends that his low back disability was aggravated beyond natural progression by his altered gait from the service-connected right calf hemangioma removal.  The examiner noted that the Veteran reported onset of back pain after he had surgery for recurrent hemangioma of the right calf in May 2010.  Pathological diagnosis was vascular malformation and removal of some gastrocnemius muscle tissue.  The area of vascularity was resected out, and it was dissected up to the tendinous insertion but the tendons were not disturbed nor were the nerves.  The Veteran stated that after he had the surgery he had physical therapy and time off, and he seemed pretty well.  His chart notes that within two weeks after the surgery his calf felt pretty good.  He noted that the back pain did start about two weeks after he returned to work, for an armored car company which required carrying 50-pound bags.  His job at that time involved driving long hours and sometimes even out to the "Black Hills" and back, carrying heavy containers, or coin boxes all day long.  He stated that before his surgery he did not have back pain, but after surgery he started to have back pain even though his calf was getting better.  So it seems less likely as not that his back pain was related to his surgery, and that his back pain occurred after he was doing heavy lifting, and it occurred even though his right leg complaints were improving.  It is less likely as not, since there is no medical evidence that the Veteran has had an altered gait either before or after his surgery for the hemangioma.  An altered gait in and of itself, without a history of back trauma is less likely as not to cause problems with degenerative conditions of the low back.  Again there is no history of injury or evidence of pre-existing back.  Again there is no history of injury or evidence of pre-existing back pain during service, or when he had his initial biopsies of the right calf lesion.  

The examiner further noted that there is no evidence to support that the hemangioma, or its removal was the cause of his low back pain/condition.  It is less likely as not that the Veteran's low back disability was related to hemangioma removal.  The medical evidence does not support this.  He had no back pain with excisional biopsy and procedures when he was in the service.  Then after the more recent removal in May 2010, his right calf pain was improving with rest and physical therapy, and despite that he still developed low back pain without radiation.  Then onset of back pain developed after he was involved in heavy lifting and working long hours for the armored car company.  He was also involved in a 4-wheeler accident in December 2011 and was seen in the emergency department with pain along his right hip.  No complaints of back pain or paresthesias, numbness and his main complaint was right hip discomfort, with normal x-rays.  Final diagnosis of soft tissue injures.  

In a June 2012 position paper by a VA physician serving in the capacity of medical director of primary and specialty medicine line, noted, in essence, from his clinical impression there would have to be a significant documented limp and gait disturbance to displace the center of gravity and affect the spine mechanics.  This principle is not present in the Veteran's case with documented normal gait and no limp.  

A February 2013 VA medical opinion addressed the matters of whether the Veteran's back disability (lumbago) is at least as likely as not proximately due to or the result of postsurgical staph infection and whether the Veteran's lumbago is at least as likely as not aggravated beyond its natural progression by postsurgical staph infection.  The medical advisor opined that it is less likely that the Veteran's lumbago is due to or the result of his post-surgical staph infection or gastrocnemius surgery.  The rationale for the opinion was that the April 2012 VA compensation examination noted a calf circumference of 42 cm on the right and 44.5 cm on the left; the right calf smaller by 1 inch.  It was also noted that there was no atrophy.  On examinations the Veteran had a normal gait without a limp.  His reflexes have been normal, and there was no foot drop.  Considering that the gastrocnemius muscle is intact based on his reflex findings, it is unlikely that the gastrocnemius muscle itself post surgery has any relationship to causing his low back pain.  

Further, the medical advisor opined that it is at least as likely as not that the Veteran's lumbago was aggravated beyond its natural progression postsurgical staph infection.  The rationale for the opinion was that there are no findings to suggest any x-ray or MRI findings related to his complaint of back pain secondary to leg surgery.  No objective findings as it relates to any dysfunction of his lower extremities.  Significant objective findings, which would alter the Veteran's gait and aggravate his back pain are absent in this case.  

The medical advisor noted that on review of the conflicting medical evidence, (May 2009 x-rays show a mild S-shaped thoracal lumbar scoliosis and January and June 2011 MRIs do not show an abnormal spinal curvature) the best explanation is that sometimes positioning for the film itself can cause variances in how the spine will look.  As an example if the spine is rotated a little bit to the left or right it could change the curvature somewhat.  Muscle spasm can sometimes cause minor changes in curvature.  In this case it is significant that the follow-up x-rays did not show any scoliosis.  It should also be noted that minimal scoliosis does not cause back pain and is generally asymptomatic.

With regard to the Veteran being employed with an armored car company from October 2009 and first reported back pain starting in March 2009, the medical advisor opined that it is less likely the Veteran's complaint of the start of back pain in March 2009 is caused by secondary to, related to, or aggravated by his right leg hemangioma removal or infection.  The rationale for the opinion is the Veteran had difficulty with his right calf, and in 2002 he found out he had a gastrocnemius/
hemangioma problem.  He had multiple biopsies after that.  He had a biopsy in 2004, and the May 2010 VA compensation examination notes that he had "muscle aches."  In 2007 he complained of leg pain.  There were no braces, and he was medical boarded from the service.  That note records that his calf pain was better after 6 months.  By review of his history and examination, he does not appear that he has ever had a limp, footdrop, or mechanical problems with his leg.  Even if he developed low back pain starting in March 2009, it is less likely that it was due to any association with his leg.  By review of his May 2010 VA examination, it appears that he did lifting with the armored car business sometimes exceeding 50 pounds.  He also did general labor, and concrete work.  There are no findings of any injury in service.  By review of other examinations, it does not appear that there was any change physically in his leg from 2002 to the present.  It was noted that he had decreased sensation in the area of the sural nerve [no atrophy].  This is a sensory nerve and would not cause radicular pain in his leg.  By review of his record there was no history that is consistent with radicular back pain including a September 2012 VA primary care note. 

In a June 2013 statement, Dr. J.T.B. at the Orthopedic Institute noted the Veteran was seen by him in January 2013 for an evaluation of low back pain.  The Veteran reported onset of dull, aching back pain that started in 2008.  In June 2014 the Veteran was seen at McKennan Hospital, a referral from VA Medical Center, for a lumbar rhizotomy evaluation.  He reported having greater than a 10-year history of lumbar spine pain.  In June 2015 the Veteran was seen at McKennan Hospital (Dr. T.J.M.) for an evaluation and treatment of chronic low back pain.  The assessments were lumbar facet syndrome dating back to active duty in Iraq and very favorable response to prior medial branch rhizotomy at L2, L3, L4 and L5 corresponding to innervation of the L3-4, L4-5 and L5-S1 facet joints.  

On December 2015 VA back conditions examination, the Veteran reported that his back pain started a long time ago and he was not sure exactly when it started.  In addition, he stated that his back problems started in the service and he had his leg issue; then it got worse after that.  The back pain "came on over time" in service.  Following review of the record and physical examination of the back, the diagnosis was lumbago/low back pain with no other radiographic changes noted, diagnosed in 2009.  

Pursuant to the April 2015 Board remand the examiner was asked to identify all back disabilities currently manifested, or that have been manifested at any time since April 2011.  The examiner noted that there is reference to degenerative disc disease and facet arthropathy ("on Avera notes and with the pain clinic"), but there are no associated ongoing films/studies to show that specific diagnosis is present.  The examiner reviewed the May 2009 rib film that noted "mild S shaped thoracolumbar scoliosis" and noted that with the further films and MRI, the Veteran's disease state was not further noted.  The examiner reviewed the statement from 2012 and noted that there were no ongoing further studies to show that the Veteran's condition was present on films at that time.  The examiner noted that there was an incidental finding of "minimal disc bulging at L4-5 and L5-S1 on prior MRI", but the MRI was noted to be "essentially unremarkable."  The examiner opined that it is less likely as not that the Veteran's current lumbago/low back pain is related to his active military service, based on the fact that this was not noted in the prior service treatment records reviewed.  The examiner reasoned that the service medical board findings do not note ongoing back pain.  The Veteran's back pain was first noted in 2009, which was prior to his last surgery, and no prior notations of altered gait or prior back pain prior to then are in available records.  

Regarding whether the Veteran's diagnosed back disability is at least as likely as not caused by the Veteran's service-connected right calf disability, the examiner opined that the current low back pain/lumbago is less likely as not proximately due to or the result of right calf disability.  The rationale for the opinion was that there were no notations of back pain in service or with the medical board findings.  Following his last surgery, it was noted that he was healing well with surgery and the neurology note in 2011 noted a stable gait pattern and the chiropractic note notes that he had back pain with working.  The examiner further noted that the negative opinion is given as there is no leg length discrepancy and strength is within normal limits.  With regard to the contention that the staph infection caused by the surgery on the right calf resulted in arthritis and/or another back disability, the examiner noted that with a thorough review of the service treatment records there were no ongoing notations of a back complaint or condition following treatment in service, and the medical board proceedings do not note a chronic ongoing back condition.  Therefore, the current lumbago/low back pain is less likely as not a result from the prior staph infection caused by surgery on his right calf.  

Regarding aggravation of the Veteran's diagnosed back disability by his service-connected right calf disability, the examiner opined that it is less likely as not that the prior right calf surgery caused aggravation beyond its natural progression as it was noted in the record that the Veteran had ongoing healing.  The examiner noted further that review of the ongoing clinical records reveal he did not have a significantly altered gait.  There is also reported evidence as well as prior clinical evidence that his occupations with lifting books, prior lifting with work caused increased back pain.  His condition is noted to be ongoing with reported flares at times and he described prior mechanic work and carrying his school books.  There is no currently ongoing clinical evidence that is showing or stating a direct correlation that the right calf surgery is aggravating his current lumbago/low back pain condition beyond its natural progression based on the review of the records.  Furthermore, there were several other factors noted as aggravating factors for his ongoing back pain.

A March 2017 VA medical opinion noted review of the Veteran's service treatment records and existing medical evidence including VA clinical records and examinations.  The recording of the Veteran's medical history in and out of service is consistent with detailed previous accounts.  Based on review of the Veteran's record, the medical advisor opined that the Veteran's lower back disability is less likely as not related to his military service.  The rationale for the opinion was essentially that the Veteran's medical record is silent for back pain, strain or any other back condition during military service.  X-rays and MRIs of the lumbar spine did not show or confirm any significant lumbar spine abnormalities, arthropathy or arthritic changes.  His minimal disc bulging was less likely as not causing severe lower back pain.  He started complaining about back pain in 2010, three years after military discharge.  The Veteran's physician claims that his facet arthropathy, lumbosacral spondylosis and degenerative joint and disc disease of the lumbosacral spine was incurred in or caused by carrying Kevlar during active duty.  But again, there are no reports of back pain in service and facet arthropathy diagnosis is not supported by radiographic findings.

With regard to whether the Veteran's back disability is proximately due to or the result of his service-connected right calf disability, the medical advisor opined that it is less likely as not that the Veteran's current low back pain/lumbago is proximately due to or the result of his service-connected right calf disability.  The rationale for the opinion is that following his calf surgery his gait was stable and there is no significant leg length discrepancy.  Further, there were no notations of back pain in service or with the medical board findings.  Following his last surgery, it was noted that he was healing well with surgery, and the neurology note in 2011 noted a stable gait pattern.  Regarding the contention that a staph infection caused by the surgery on the right calf resulted in arthritis and/or another back disability, it was clearly noted that there was no ongoing notations of a back complaint or condition following treatment in service and the medical board proceedings do not note a chronic ongoing back condition.  The medical advisor therefore opined that the current lumbago/low back pain is less likely as not a result from the prior staph infection caused by surgery on his right calf.  The medical advisor noted that there is also reported evidence as well as prior clinical evidence that the Veteran's occupations with lifting books and prior lifting with work caused increased back pain.  There is currently no ongoing clinical evidence that is showing or stating a direct correlation that the right calf surgery is aggravating his current lumbago/low back pain condition beyond its natural progression based on the review of records.  

It is undisputed that the Veteran currently has a diagnosis of a low back disability.  However, a chronic low back/lumbar spine disability was not manifested in service.  Service treatment records (STRs) and medical examination and medical history reports, including service Medical Board findings, are negative for any history, complaints, treatment, findings, or diagnosis of a low back disability or symptoms related thereto.  The Board acknowledges the Veteran's assertion that his back disorder began during active service and that because he often took high doses of pain killers for his right calf disability during active duty, the medications may have prevented him from fully realizing any back pain while on active duty.  The Board finds the Veteran's assertions are somewhat inconsistent and lack probative value.  The evidence shows he had surgeries in service in 2003 and 2005, both involving his right calf.  On the August 2007 examination for retirement/separation, he was not taking any medications, and, as noted earlier, there was no mention of any back symptoms or actual back problems.  Consequently, service connection for a low back disability on the basis that it became manifest in service and has persisted is not warranted.  The evidence shows that it was not until February 2009 (approximately 15 months after separation from service) that the Veteran, during a VA primary care outpatient visit, reported he had severe lower back pain.  There was no diagnosis that addressed back problems at that time, but x-rays dated in May 2009 revealed a mild X-shaped thoracolumbar scoliosis with an impression that there were "No acute findings."  As a chronic low back disability, including lumbar spine arthritis is not shown to have been manifested in the first postservice year, the chronic disease presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 do not apply, and service connection on that basis is not warranted.  Furthermore, this is persuasive evidence against a finding of postservice continuity of low back symptoms.

Under these circumstances, what is necessary to substantiate the claim of service connection for a low back disability is competent evidence of a nexus between the currently diagnosed low back disability and the Veteran's active service.  In the absence of manifestation in service and continuity of symptoms since, whether a current low back disability is related to remote service, is a medical question.  In this case, there is medical opinion evidence for and against the Veteran's claim.  The Board finds that the evidence supporting the claim (for direct service connection), by Dr. T.J.M., who evaluated the Veteran's low back pain as lumbar facet syndrome dating back to active duty in Iraq is based on an inaccurate medical history provided by the Veteran.  Significantly, the Veteran had no back pathology shown in service, and a VA chiropractor (March 2011) merely speculated when noting that the Veteran's lumbosacral x-rays indicate he "may" have a touch of sclerosis at the right lumbosacral junction which could indicate early facet arthropathy.  Moreover, Dr. J.B.W.'s opinion that the Veteran's history and workup undoubtedly shows he developed facet arthropathy while in service and that he should be awarded benefits and compensation related to the condition is predicated on a history provided by the Veteran.  In this instance, Dr. J.B.W.'s opinion is based on a history provided by the Veteran.  While that alone is not reason to discount the probative value of the opinion relying on such history, it is when there is legitimate reason to question the credibility of the history he recounted.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) ("[R]eliance on a veteran's statements renders a medical report incredible only if the Board rejects the statements of the veteran").  See also Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (stating that Board may reject a medical opinion based on facts previously found to be inaccurate); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (stating that Board may reject a medical opinion that is based on an appellant's statement that is contradicted by other facts in the record).  

In this regard, the Board has found that the Veteran's assertion of the incurrence of back problems in service to be flawed.  His reported history is inconsistent and not supported by the record.  Further, to the extent that Dr. J.B.W. indicates his opinion is based on evaluating the Veteran's MRIs, EMGs, special care from neurology, and physical and rehabilitation medicine records, the evidence shows there was no proof of facet arthropathy on imaging studies, and Dr. J.B.W. has not actually identified any objective evidence (other than the Veteran's statements) that supports his findings that facet arthropathy is a condition that is not uncommon due to the Veteran carrying packs and Kevlar jackets equal or greater than his weight.

The most probative (and persuasive) medical evidence in this matter in the record is to the effect that the Veteran's low back disability is unrelated to his service.  The April 2012, December 2015 and March 2017 VA examinations and medical opinions, cumulatively, are highly probative evidence against the Veteran's claim, and the Board finds them persuasive.  The VA examiners/medical advisors, essentially found it unlikely that a low back disability was incurred in or caused by the Veteran's service.  As the opinions are by medical professionals competent to provide such opinions, reflect familiarity with the record and the Veteran's lay assertions, and include rationales that cite to factual data and identify alternate (nonservice-related) etiologies for the current low back disability, these opinions against the claim outweigh in probative value the evidence supporting the claim (which the Board found lacking in probative value).

With regard to secondary service connection, the Veteran asserts that his low back disability is proximately due to or the result of his altered gait from the service-connected right calf hemangioma removal.  He contends that a staph infection (during active duty service) in his right leg may have caused his current back disability.  The Board finds that the June 2011, April 2012, February 2013, December 2015 and March 2017 VA examiners'/medical advisors' reports (cumulatively) concluding that the Veteran's current low back pain is less likely as not proximately due to or the result of his service-connected right calf disability warrant substantial probative weight as they incorporate findings and statements made by the Veteran, were based on detailed physical evaluations and thorough reviews of the record, and explain why the complaints and findings shown do not support a nexus between any diagnosed low back disability and the Veteran's service-connected right calf disability (including staph infection).  In essence, the examiners opined that the Veteran's right calf disability, or treatment thereof, including postsurgical staph infection, did not cause or aggravate his low back disability.  Specifically, the Board finds that the evidence weighs in favor of finding that the Veteran's gait was not altered to the extent it affected his low back.  As noted, in June 2012, a VA medical director noted that the Veteran would have to have a significant documented limp and gait disturbance to displace the center of gravity and affect the spine mechanics.  This principle, however, is not present in the Veteran's case, as the evidence shows he has a normal gait and no limp.  Thus, as the examiners'/medical advisors' opinions include a rationale that points to factual data (including the anatomy involved), the Board finds them persuasive.

The Board notes that VA chiropractor in March 2011 noted the Veteran had a mildly altered gait with right foot external rotation and longer stride, which presumably could be a result of his calf surgery, and could possibly contribute to or aggravate his back pain complaint.  The Board finds this statement lacks probative value; it is not supported by any rationale, and, the chiropractor's use of "could possibly" denotes uncertainty in determining an etiology of the Veteran's low back disability.  In that regard, it is noted that service connection may not be based on resort to speculation or remote possibility.  38 C.F.R. § 3.102.  While an absolutely certain determination of etiology is not a condition precedent to granting service connection, nor is definite etiology or obvious etiology, a doctor's opinion phrased in terms tantamount to "may" be related is an insufficient basis for an award of service connection because this is, for all intents and purposes, just like saying the condition in question just as well "may or may not" be related to the service-connected disability.  See Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  Thus, on the critical question of the relationship, if any, of the Veteran's low back disability to the service-connected right calf disability (to include staph infection), such statement lacks probative value.

While the Veteran is competent to describe symptoms, such as pain, he is not competent to establish by his opinion that a diagnosis of low back disability is etiologically related to his remote service, or caused or aggravated by his service-connected right calf disability.  These are medical questions that are beyond the scope of common knowledge or capable of resolution by lay observation; it requires specialized medical knowledge/training.  The Veteran is a layperson, and does not cite to supporting factual data, or medical opinion.  Consequently, the Veteran's own opinion is not competent evidence in these matters.  See Jandreau, supra.

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the claim of service connection for a low back disability, including as secondary to the service-connected right calf disability.  Accordingly, the appeal in the matter must be denied.


ORDER

Service connection for a back disability, to include as secondary to a service-connected right calf disability, is denied.




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


